DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 3/21/2022. 
Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
3.	The application has been amended as follows:

	Claim 2, line 1:
Change “A method for the preparation of the material used to make inner,”
to -- A method for a preparation of a material used to make inner,--

Allowable Subject Matter
4. 	Claims 1-4 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Sharma et al. (US Patent 5,800,897).

Regarding claim 1, Sharma et al. teach air freshener compositions containing a fiber pad comprising at least one fiber, wherein the fragrance is incorporated into a fiber pad to escape into the surrounding environment (Abstract, claim 4), wherein the fiber pad is prepared from non woven fibers selected from polymeric, biodegradable and cellulosic materials (col. 2 lines 9-25). Sharma et al. further teach a container is used to enclose the fiber pad and is made into any size and shape and is made of plastic, wood, paper (Abstract, col. 15 lines 51-58). Sharma et al. teach the air freshener composition comprise 1 to 75 weight percent of the fiber pad and 25 to 99 weight percent of the fragrance (col. 15 lines 59-61). 
Sharma et al. do not teach or fairly suggest the claimed encapsulated refill fragrance device, wherein the device comprises, in particular, the claimed polymer comprising a continuous phase and a dispersed phase formed by lignocellulosic fibers. Sharma et al. are further silent on the structures containing silicon oxide and are further silent still on the organic additive creating an enveloping film within the one or more polymers. 
Regarding claim 2, Sharma et al. teach the method of preparing a mixture of selected fragrances for the air freshener composition wherein the fragrance is loaded in the pad either at room temperature or at elevated temperatures depending on the state of the mixture of selected fragrances (col. 2 lines 5-7). Sharma et al. teach the mixtures are combined with stirring (Example 1). Sharma et al. teach the fiber pad is placed inside the container (claim 13) and is stored at room temperature.
Sharma et al. do not teach or fairly suggest the claimed method, wherein the method comprises, in particular, the claimed resident time in the tank, the resting period of the polymer pellet, the frequency of the mixer and the internal temperature. Sharma et al. are further silent on the mixing and temperature conditions when forming the outer and intermediate structure and are further silent still on the mixture comprising silicone dioxide. Sharma et al. are further silent still on the claimed method steps c. i. – xiii.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763